178 F.2d 404
50-1 USTC  P 9118
Joseph C. BRIGHTBILL, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10006.
United States Court of AppealsThird Circuit.
Argued Dec. 5, 1949.Decided Dec. 28, 1949.

Appeal from the United States Tax Court.
Robert W. Greenfield, Philadelphia, Pa.  (Romain C. Hassrick, Irwin S. Lasky, Philadelphia, Pa., on the brief), for appellant.
Virginia H. Adams, Washington, D.C.  (Theron Lamar Caudle, Assistant Attorney General, Ellis N. Slack, Helen Goodner, Special Assistants to the Attorney General, on the brief), for appellee.
Before BIGGS, Chief Judge, and O'CONNELL1 and KALODNER, Circuit judges.
PER CURIAM.


1
The case at bar is ruled by the general principles enunciated in our decision in Cox v. Commissioner of Internal Revenue, 3 Cir., 176 F.2d 226.  We can perceive no error in the decision of the Tax Court and accordingly its decision will be affirmed.



1
 Judge O'CONNELL heard the argument and participated in the decision in this case but died before the opinion was filed